  Case: 3:18-cv-00199-TMR Doc #: 58 Filed: 03/04/21 Page: 1 of 1 PAGEID #: 3260




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (DAYTON)

 LIST INDUSTRIES, INC.,                           :   CASE NO. 3:18-CV-00199
                                                  :
         Plaintiff,                               :   Judge Thomas M. Rose
                                                  :
 v.                                               :
                                                  :
 DEAN SCOTT UMINA, et al.,                        :
                                                  :
         Defendants.
                                                  :

  ORDER GRANTING PLAINTIFF’S MOTION TO FILE UNDER SEAL PURSUANT
                  TO PROTECTIVE ORDER (DOC. 57)


       Upon review of the Unopposed Motion to File Under Seal Pursuant to Protective Order

(Doc. 57) filed by Plaintiff, List Industries, Inc., in this case that involves a trade secret dispute,

and for good cause shown, the Court GRANTS the Motion. Plaintiff shall submit to the Court

under seal the following deposition transcript and exhibits: Dean Scott Umina Transcript as

Fed.R.Civ.P. 30(b)(6) corporate representative taken 12/14/2020, and Exhibits 36-49. Plaintiff is

also granted leave to file under seal its Combined Response Memorandum, which is due to be filed

today pursuant to the Court’s briefing schedule as modified by the 02/04/2021 Notation Order.

However, the Court may revisit and modify this Order after having reviewed the Combined

Response Memorandum.


IT IS SO ORDERED.


 Dated: March 4, 2021                                 s/ Thomas M. Rose
                                                      Judge Thomas M. Rose
                                                      UNITED STATES DISTRICT COURT
                                                      JUDGE
